internal_revenue_service number release date index number ----------------------------------------- ------------------------------- -------------------------------- attn ---------------------- --------------------------------------- ein ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number --------------------- refer reply to cc ita b01 plr-151107-09 date date ty ------------- legend taxpayer ---------------------------------------------- ---------------------------------------------- date -------------------------- date ------------------------------------ date ------------------------------------ dear ------------------- this is in response to a letter dated date submitted on behalf of taxpayer requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an original form_3115 application_for change in accounting_method as required by section of revproc_2008_52 2008_2_cb_587 for the taxable_year ending date facts on date taxpayer timely filed a signed duplicate of a form_3115 with the national_office pursuant to section of revproc_2008_52 applying for consent to change to the method_of_accounting described in section dollar_figure of the appendix of revproc_2008_52 for prepaid expenses for the taxable_year ending date taxpayer was under examination and obtained the director’s consent to the filing of the form_3115 in accordance with section of revproc_2008_52 a copy of the form_3115 was plr-151107-09 also provided to the examining agent when taxpayer filed the duplicate copy on date taxpayer timely filed its federal_income_tax return for the taxable_year ending date via electronic_filing the return implemented the change in taxpayer’s method_of_accounting for prepaid expenses as reflected on the duplicate form_3115 filed with the national_office on date taxpayer relied on a tax professional employed by it to complete its filing under revproc_2008_52 however taxpayer later discovered that the original form_3115 was not attached to the electronically filed federal_income_tax return for the taxable_year ending date law analysis revproc_2008_52 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the provisions of that revenue_procedure obtains the consent of the commissioner to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the regulations thereunder section a of revproc_2008_52 provides that a taxpayer changing a method_of_accounting pursuant to that revenue_procedure must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including extension original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original return is filed with the federal_income_tax return for the year_of_change section b of revproc_2008_52 provides in part that a taxpayer under examination must provide a copy of the form_3115 to the director at the same time it files a copy of the application with the national_office of the internal_revenue_service under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-151107-09 in this instance although taxpayer was under examination at the time it decided to pursue a change in method_of_accounting taxpayer obtained the consent of the director to file the form_3115 taxpayer timely filed the duplicate form_3115 with the national_office and provided a copy to the examining agent taxpayer implemented the new method_of_accounting on its tax_return for the year_of_change however in an oversight the tax professional employed by taxpayer that was charged with completing taxpayer’s application failed to attach the original form_3115 to taxpayer’s return as required by section of revproc_2008_52 conclusion based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly taxpayer is granted calendar days from the date of this letter to file the original of the form_3115 in accordance with section of revproc_2008_52 except as specifically ruled above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above specifically no opinion is expressed or implied concerning the propriety of the method_of_accounting that was actually implemented by taxpayer the calculation of any adjustment required by sec_481 or whether taxpayer was otherwise qualified to file the form_3115 for the change in method_of_accounting under revproc_2008_52 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer's authorized representatives sincerely sean m dwyer assistant to the branch chief branch income_tax accounting
